Citation Nr: 9921091	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for anxiety neurosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1942 to March 1945.  

This case comes before the Board of Veteran's Appeals (the Board) 
on appeal from an October 1997 rating decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under Secretary 
for Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an award 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
inference with employment or frequent periods of hospitalization 
as to render impractical the application of the regular 
schedular standards.  The U. S. Court of Appeals for Veterans 
Claims (known as the United States Court of Veteran's Appeals 
prior to March 1, 1999) (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).



FINDINGS OF FACT

1.   All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

2.  The appellant's anxiety neurosis is manifested by nervousness 
with some irritability, sleep and memory impairment, but is not 
shown by competent evidence to result in reduced reliability and 
productivity in occupational and social relationships due to 
symptoms such as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more than 
once a week, difficulty in understanding complex commands, 
impairment of short and long-term memory; impaired judgment, 
impaired abstract thinking and disturbances of motivation and 
mood.


CONCLUSION OF LAW

The schedular criteria for a disability rating higher than 30 
percent for anxiety neurosis are not met.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has appealed an October 1997 rating decision that 
confirmed and continued a 30 percent evaluation for his service 
connected anxiety neurosis.

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
This finding is based on his contention that his service 
connected anxiety neurosis is more severely disabling than 
currently evaluated.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 1991).  
In the VA Form-9 Appeal to the Board of Veterans' Appeals filed 
in July 1998, the appellant identified outpatient treatment at 
the VA Medical Center in Little Rock, Arkansas and a July 1998 
referral for mental health treatment.  The RO entered a request 
for all outpatient treatment records from the VA Medical Center 
in Little Rock and North Little Rock, Arkansas to include mental 
hygiene reports.  In response to that request, VA Medical Center 
records between June 1998 and October 1998 were produced and 
associated with the claims folder.  They included a record of the 
July 1998 referral for mental health treatment, but no treatment 
records.  In an October 1998 Supplemental Statement of the Case, 
the RO notified the appellant that the developed medical records 
did not contain any records of mental hygiene treatment.  There 
has been no response or indication from the appellant or his 
representative with regard to the absence of mental health 
treatment records or any further notification that there is 
outstanding evidence which would be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate diagnostic codes identify the various 
disabilities.  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

Service connection for traumatic psychoneurosis was granted in 
March 1945.  A 30 percent evaluation was assigned from the date 
of discharge from service.  In a November 1948 rating decision 
the RO reduced the evaluation to 10 percent.  In a January 1955 
rating decision, the disability was reclassified as anxiety 
reaction and the 10 percent evaluation was reduced to a 
noncompensable evaluation.  In September 1978, the disability was 
reclassified as anxiety neurosis.  This rating decision amended a 
July 1978 rating decision and increased the evaluation to 30 
percent from June 1978.  The October 1997 rating decision on 
appeal confirmed and continued the 30 percent evaluation for 
anxiety neurosis.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Therefore, although the Board has reviewed all the evidence of 
record, it finds that the most probative evidence is that which 
has been developed immediately prior to and during the pendency 
of the claim on appeal.  

The appellant is rated under Diagnostic Code 9400 for generalized 
anxiety disorder.  The criteria established in November 1996 for 
rating mental disorders is as follows: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships - 50 percent 
disabling.

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events) - 30 percent 
disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms controlled 
by continuous medication - 10 percent 
disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

In July 1996, the appellant received treatment at the VA Medical 
Center for mild multi-infarct dementia and other physical 
ailments.  In February 1997 multi-infarct dementia was indicated 
and the appellant still had memory loss.  In March 1997 the 
dementia symptoms were about the same and neurosis was indicated.  
Records dared in June 1997 described the appellant as oriented to 
person, place and time.  Depression was diagnosed.

A VA examination was conducted in August 1997.  The appellant 
indicated that he had just about lost his memory and was not 
doing any good at all.  He could not remember his serial number.  
He tended to discuss his memory problems more than any 
significant problems with anxiety.  He denied periods of 
excessive worrying.  He stated that he was quite nervous and hurt 
all over.  When asked about the fact that he did not appear to be 
anxious, he stated that he was in too much pain to be nervous.  
He reported being easily irritated and if anybody said anything 
to him he was likely to punch them.  He was not sure if he was 
depressed, but he was not happy due to his physical limitations.  
He denied anhedonia.

The appellant reported that he has remained married to his wife 
for 41-years and they generally get along fairly well.  He 
indicated that he tried to work on the 10 1/2-acre farm that he 
owned but was limited in what he was able to do.  He stated that 
he would go into town to take care of business that he needs, and 
that he would visit frequently.

On mental status examination he was casually groomed.  He was 
fully cooperative and gave no reason to doubt any of the 
information he provided.  No significant anxiety or dysphoria was 
noted during the examination and the appellant smiled on several 
occasions.  His speech was within normal limits with regard to 
rate and rhythm.  His mood was euthymic and his affect was 
appropriate to content.  His thought processes and associations 
were logical and tight and there was no loosening of 
associations.  He was not confused.  There was no gross 
impairment in his memory and he was oriented to person, place and 
time.  He did not complain of hallucinations and no delusional 
material was noted.  His insight was somewhat limited and his 
judgment was adequate.  The appellant denied suicidal ideation.  
Generalized anxiety disorder was diagnosed.  His Global 
Assessment of Functioning score was 58.

During an April 1998 treatment for leukemia the appellant 
reported that his memory was worse.  He had occasional insomnia 
secondary to his nerves.  In treatment records from July 1998 he 
was alert and oriented to person, place and time.  A consultation 
for mental hygiene evaluation was ordered.  In September 1998 he 
indicated that he was easily fatigued and could not hold out to 
do his farm work like he used to.  

When all the evidence is assembled, the determination must then 
be made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The preponderance of the evidence in this case is against an 
increased evaluation for anxiety neurosis.  There is no 
occupational and social impairment to the extent that warrants a 
higher evaluation.  The appellant has remained married to his 
wife for over 40-years and indicated that they generally got 
along well.  Although he reported that other people irritated 
him, his longstanding marriage is probative evidence that he is 
able to maintain effective social relationships.  He reported 
being able to take care of business in town and tried to work his 
farm.  The appellant has attributed occupational impairment to 
fatigue and his other physical limitations, not to anxiety 
neurosis.  Likewise, no competent examiner has attributed any 
occupational impairment to his anxiety disorder.

There is no evidence of flattened affect.  On examination in 
August 1997 the appellant smiled on occasion and his speech was 
within normal limits.  There is no evidence of panic attacks or 
difficulty in understanding complex commands.  His memory 
deficits have not been attributed by any medical professional to 
anxiety neurosis, and during the August 1997 VA examination he 
had no gross memory impairment.  His judgment was adequate on VA 
examination and his thought processes were within normal limits.  
There has been only one diagnosis of depression in June 1997, and 
on examination in August 1997 his mood was euthymic.  The 
preponderance of the evidence is against an increased evaluation.

The Board's has considered the Global Assessment of Functioning 
score of 58 which was noted in the August 1997 VA examination.  
Although the Global Assessment of Functioning score does not fit 
neatly into the VA rating criteria, the Global Assessment of 
Functioning score is also evidence that must be considered by the 
Board.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  A Global 
Assessment of Functioning score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A Global 
Assessment of Functioning score of 58 is defined as exhibiting 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Although a Global Assessment of 
Functioning score of 58 is on the cusp of what could justify a 50 
percent evaluation, when taken together with all of the other 
competent evidence developed during this appeal period, including 
the evidence reported at the same time as that score, a 50 
percent or higher evaluation is not warranted.  At the time of 
the August 1997 examination, the appellant did not report any 
symptomatology consistent with a higher evaluation.  On mental 
status examination, with the exception of somewhat limited 
insight, no abnormalities were reported.  Outpatient treatment 
records both before and after that score was reported do not 
document symptoms consistent with a higher evaluation.  
Accordingly, a higher evaluation is not warranted.

The appellant is competent to state that his symptoms are worse, 
and while it may be his opinion that he is more severely 
disabled because of his anxiety, his opinion in this regard is 
incompetent, and therefore far less probative value than that of 
the VA clinician who conducted the most recent examination and 
the lack of subsequent evidence of more significant disability.  
The training and experience of medical personnel makes their 
findings more probative as it pertains to the extent of the 
disability.  

The representative has requested that the case be remanded to 
the RO in order to secure a medical opinion on the severity of 
the appellant's disorder.  However, the Board finds that the 
evidence on file, when it is analyzed longitudinally in 
relationship with the entire record, is sufficient for a fair 
decision in the appeal.  Furthermore, the evidence on file does 
not expose any notable controversy requiring additional medical 
information or clarification.  Neither the representative nor 
the appellant has identified a specific flaw in the medical 
record or a precise medical controversy justifying further 
development.

The representative has further argued that the appellant's 
disability picture more nearly approximates a higher evaluation.  
When there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The Board does not agree 
with the representative's contention.  For the reasons discussed 
above, the evidence is found to be not in equipoise.  The 
preponderance of the evidence is essentially against the claim 
and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).  


ORDER

An increased evaluation for anxiety neurosis is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

